Exhibit 10.1

Execution Version

 

 

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

Dated as of September 3, 2013

among

JARDEN CORPORATION,

as the US Borrower,

JARDEN LUX HOLDINGS S.à r.l., JARDEN LUX S.à r.l. and JARDEN LUX FINCO S.à r.l.,

collectively, as the Luxembourg Borrower,

and

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of September 3, 2013 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “US
Borrower”), JARDEN LUX HOLDINGS S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.067, having a share capital of EUR 35,000, JARDEN LUX S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered with
the Luxembourg Trade and Companies Register under number B 152.079, having a
share capital of EUR 17,500 and JARDEN LUX FINCO S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg, having its registered office at 560A, rue de
Neudorf, L-2220 Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 152.080, having a share capital of EUR 12,500
(collectively, the “Luxembourg Borrower” and, together with the US Borrower, the
“Borrowers”), BARCLAYS BANK PLC, as administrative agent and collateral agent
for the Lenders and the L/C Issuers (in such capacities, together with any
successor in such capacities, the “Administrative Agent”) and each Lender party
hereto, amends certain provisions of the CREDIT AGREEMENT, dated as of March 31,
2011 (as amended by Amendment No. 1 to Credit Agreement dated as of February 24,
2012, Amendment No. 2 to Credit Agreement dated as of March 22, 2013 and as
further amended, supplemented, restated and/or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”), among the Borrowers, the
Lenders and the L/C Issuers party thereto from time to time and the
Administrative Agent.

Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the Administrative Agent is permitted to, with the consent of the
Borrowers, amend, modify or supplement the Credit Agreement to cure any errors
(including, but not limited to, typographical errors, incorrect cross-references
or incorrectly-named defined terms), defect, ambiguity, inconsistency or any
other error or omission of a technical nature without any further action or
consent of any other Lender; and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the Borrowers, each Guarantor party to the Guarantor Consent (as
defined below), and the Administrative Agent agree, subject to the limitations
and conditions set forth herein, to amend the Credit Agreement, in each case, as
more fully described herein (the Credit Agreement as amended hereby, the
“Amended Credit Agreement”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment to the Credit Agreement. As of the Third Amendment
Effective Date, and subject to the satisfaction of the conditions set forth in
Section 2 (Conditions to Effectiveness) hereof, the defined term “Permitted
Senior Notes” appearing in Section 1.01 (Defined Terms) of the Credit Agreement
is hereby amended by deleting the word “no” immediately after the “(A)” in
clause (iv) of the proviso therein and reinserting the word “no” immediately
before the “(A)” in clause (iv) of the proviso therein.

 

2



--------------------------------------------------------------------------------

Section 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Third Amendment Effective Date”) on which the Administrative
Agent shall have received (i) this Amendment, duly executed by the Borrowers and
the Administrative Agent and (ii) the Consent, Agreement and Affirmation of
Guaranty and Pledge and Security Agreement in the form attached hereto as
Exhibit A (the “Guarantor Consent”), duly executed by each of the Guarantors.

Section 3. Reference to and Effect on the Loan Documents.

(a) As of the Third Amendment Effective Date, each reference in the Credit
Agreement and the other Loan Documents to the “Credit Agreement”, “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or of any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document.

(d) The Borrowers hereby confirm that the security interests and Liens granted
by the Borrowers pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

(e) The Borrowers and the other parties hereto acknowledge and agree that, on
and after the Third Amendment Effective Date, this Amendment shall constitute a
Loan Document for all purposes of the Amended Credit Agreement and the other
Loan Documents.

Section 4. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 5. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Amendment, each Person party hereby accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

Section 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 7. Severability. The fact that any term or provision of this Amendment
(or of the Credit Agreement to the extent modified pursuant to this Amendment)
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

 

3



--------------------------------------------------------------------------------

Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile, PDF or other electronic copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.

Section 9. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

US BORROWER: JARDEN CORPORATION, a Delaware corporation By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President, General Counsel and
Secretary LUXEMBOURG BORROWER: JARDEN LUX HOLDINGS S.à r.l., a company
incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Authorized Signatory JARDEN LUX S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager JARDEN LUX FINCO S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director